Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 23, 24, 30, 32, 34, 36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,628,745 (Annis) in view of US Publication 2009/0001295 (Johnson).
Regarding claim 21, Annis discloses a detection system (Figures 13 and 14) configured to provide for increased penetration of an object (Figures 13/14 provide for increased penetration of the inspected truck), comprising: 
a source configured to generate radiation directed to an inspection volume (element 202/204 irradiate element inspected truck); 
a collimator (element “slit collimator”) positioned between the source (elements 202/204) and the object (element inspected truck), wherein the collimator is configured to receive the radiation (element “slit collimator” receives x-ray radiation) 
a detector array opposing said source and positioned within the inspection volume for detecting the one or more fanlets projected on and through the object (Figures 13/14, line of detectors for detecting the projected fanlets); 

a processing unit for combining the collected data into a composite image (figures 13/14 are for a CT tomography system and thus inherently produces a composite image slices of the images taken at t1 and t2).  
Annis does not teach that the collimator comprises two or more actuators and two or more attenuators, and wherein each of the two or more actuators is coupled with one of the two or more attenuators to cause each of the two or more attenuators to not attenuate, attenuate, or partially attenuate the radiation, thereby producing one or more fanlets from the radiation; 
Johnsen teaches a collimator (figure 3, element 302) that comprises a two or more actuators  (element 306) and two or more attenuators (element 304), and wherein each of the two or more actuators is coupled with one of the two or more attenuators to cause each of the two or more attenuators to not attenuate, attenuate, or partially attenuate the radiation, thereby producing one or more fanlets from the radiation (see figure 3, elements 304 attenuate/partially attenuate the radiation when moved to produce a desired fanlet of radiation). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Annis with the collimator of Johnsen in order to increase accuracy in x-ray delivery for imaging.  
Regarding claim 23, Annis in view of Johnsen discloses the detection system of claim 21, wherein Annis further discloses that the data from the detector array corresponding to each of the one more fanlets is representative of an image slice of the object (figures 13/14 are for a CT tomography 
Regarding claim 24, Annis in view of Johnsen discloses the detection system of claim 21.  
Annis further discloses that the embodiment disclosed in figures 13/14 does not disclose a conveyor adapted to move the object through the inspection volume, and instead utilizes the truck to move the object through the inspection volume. 
However, Annis teaches in Figure 1 a conveyor for moving the object through the inspection volume (see figure 1, element conveyor).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Annis in figures 13/14 with the conveyor of Annis in figure 1, as it would reduce image artifacts/errors by controlling movement of the object such that it uniformly moves through the imaging system with a conveyor instead of the manually driving the vehicle.
Regarding claim 30, Annis in view of Johnsen discloses the detection system of claim 21, but does not disclose that the collimator is configured to generate an overlap between each of the one or more fanlets and wherein the overlap has a value of approximately 1 degree.  
However, overlap between fanlets is a result effective variable in that too much overlap of the fanlets would increase blurring or increase radiation in the overlap areas, while no overlap would result in blind spots in the image as the area has not been irradiated. Thus, it would have been obvious to one having ordinary skill in the art, to have modified the invention as disclosed by Annis and Johnsen to optimize the overlap between the fanlets so that they are approximately 1 degree over the area of the object in order to optimize imaging settings, namely to ensure the object is sufficiently irradiated to 
Regarding claim 32, Annis in view of Johnsen discloses the detection system of claim 21, wherein Annis further discloses the one or more fanlets move vertically (see Figure 14, discloses vertically moving the x-ray source from t1 to t2, thus the fanlets move vertically).  
Regarding claim 34, Annis in view of Johnsen disclose the detection system of claim 21, wherein Annis further discloses the processing unit is configured to collect image slices from the detector array corresponding to a complete scan cycle of the one or more fanlets (figures 13/14 are for a CT tomography system and thus inherently produces a composite image slices of the images taken at t1 and t2 which are at different positions to complete a scan of the object). 
Regarding claim 36, Annis in view of Johnsen discloses the detection system of claim 21, wherein Johnsen discloses each of the two or more actuators (element 306) is physically coupled by a member to one of the two or more attenuators (see figure 5a, element 306 is coupled to element 502).  
Regarding claim 38, Annis in view of Johnsen discloses the detection system of claim 21, wherein the collimator is configured in a vertical position (see figure 13, collimator is vertically placed for detection).  
Regarding claim 39, Annis discloses the detection system of claim 21, wherein the collimator projects a fan beam that covers the vertical extent of the object being scanned (See figure 13, fan beam covers inspected truck).  
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication Annis in view of Johnsen further in view of US 2010/0277312 (Edic).
Regarding claim 22, Annis in view of Johnsen discloses the detection system of claim 21, but does not disclose the limitations set forth in claim 22. 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Annis and Johnsen with the fanlet range disclosed by Edic in order to increase efficiency in detection by only exposing the necessary areas for inspection, thus reducing radiation exposure. 
Claims 25-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annis in view of Johnsen further in view of US Patent 7,456,987 (Richardson).
Regarding claims 25-28 and 31, Annis in view of Johnsen discloses the detection system of claim 21, but does not disclose that the X-ray source is a pulsed X-ray source or a CW X-ray source that produces interlaced dual-energy beams, wherein the X-ray source produces X-ray pulses comprising low and high energy X-ray beams separated in time. 
Richardson discloses an x-ray detection system (figures 1a/1b) comprising:
An x-ray source for generating an x-ray beam in an inspection volume (element 20 generates x-rays in an inspection volume),
a collimator positioned between the x-ray source and object (see column 6, lines 41-47 discloses a collimator);
a detector array opposing said x-ray source and positioned within the inspection volume for detecting the one of more fanlets projected on the object (element 25),
wherein the X-ray source is a pulsed X-ray source (Column 6, lines 30-34) or a CW X-ray source (Column 6, lines 30-34), that produces interlaced dual-energy beams, wherein the X-ray source produces X-ray pulses comprising low and high energy X-ray beams separated in time (see column 10, lines 36-42 discloses dual energy, interlaced beams that are alternatively switched or separated in time). 
.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annis in view of Johnsen further in view of US 2016/0361566 (Larkin).
Regarding claim 37, Annis in view of Johnsen disclose the detection system of claim 21, and Johnsen further discloses a linear actuator (see figure 3 for example) and does not disclose that the two or more actuators are rotary actuators.  
Larkin teaches a collimator including an actuator to drive the collimator which can be a linear actuator or a rotary actuator (see paragraph [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention as disclosed by Annis and Johnsen with the rotary actuators of Larkin as it would merely result in a simple substitution of one known element for another to yield predictable results. 
Allowable Subject Matter
Claims 29, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, none of the prior art of record specifies or makes obvious a detection system, wherein the controller is configured to control the conveyor such that a total time for the object 
Regarding claim 33, none of the prior art of record specifies or makes obvious a detection system, wherein the controller is configured to adjust at least one of a beam intensity or energy of each of the one or more fanlets based on signals detected from a previous fanlet at a same vertical position with respect to the object, in combination with the other claimed elements. 
Regarding claim 35, none of the prior art of record specifies or makes obvious a detection system, wherein the controller is configured to adjust at least one of a beam intensity or energy of each of the one or more fanlets based on signals detected from a previous fanlet at a same vertical position with respect to the object to cause each vertical position to be subject to interlaced dual energy scanning, in combination with the other claimed elements.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884